Case: 5:19-cv-00064-DCR-EBA Doc #: 322 Filed: 07/29/20 Page: 1 of 8 - Page ID#:
                                   15083



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

  CARRIE JOHNSON, et al.,               )
                                        )
        Plaintiffs,                     )                Civil Action No. 5: 19-064-DCR
                                        )
  V.                                    )
                                        )
  BLC LEXINGTON SNF, LLC, d/b/a )                         MEMORANDUM OPINION
  Brookdale Richmond Place SNF, et al., )                     AND ORDER
                                        )
        Defendants.                     )

                                    ***   ***      ***   ***

       The parties have filed several motions to exclude expert testimony in this matter. This

opinion focuses on three motions related to Plaintiff Carrie Johnson’s medical negligence

claims. She has filed a motion to exclude the expert testimony and report of Shannon Holy

MSN, BSN, RN, LNCC and L. Edward Roberts Jr., MD [Record Nos. 272 and 273] as well

as a motion in limine to exclude the defendants from presenting evidence on the cause of

Johnson’s dehiscence and infection. [Record No. 270] For the reasons discussed below, the

Court will grant the plaintiff’s motion to exclude the report and expert testimony of Holy as

well as her motion to exclude the defendants from presenting evidence regarding her

dehiscence and infection but deny the motion to exclude the report and testimony of Roberts.

                                              I.

       Johnson was admitted to BLC Lexington, SNF, LLC, on October 20, 2017, and

remained in the facility until November 9, 2017. She was admitted for rehabilitation and post-

operative wound care following back surgery at Saint Joseph Hospital. Johnson later suffered


                                            -1-
Case: 5:19-cv-00064-DCR-EBA Doc #: 322 Filed: 07/29/20 Page: 2 of 8 - Page ID#:
                                   15084



a post-surgical infection and was re-admitted to Saint Joseph Hospital for wound care. She

filed this lawsuit based on the alleged lack of care (or lack of care) she received from BLC

Lexington, SNF, LLC, and for alleged fraudulent actions of the defendants.

       The Court previously denied Johnson’s motion to certify the matter as a class action

and dismissed her claims on behalf of the class. Johnson’s remaining individual claims include

negligence (Count I), medical negligence (Count II), corporate negligence (Count III), and

violation of long-term care residents’ rights (Count IV). Additionally, the claim of negligence

per se under Section 216B contained in Count V also remains pending.

       The parties have filed multiple motions to exclude evidence of different experts.

Additionally, the defendants have three remaining summary judgment motions. This opinion

addresses the three pending motions to exclude and motions in limine related to Johnson’s

medical negligence claims.

                                              II.

       i.     Shannon Holy

       Johnson seeks to exclude Holy’s expert testimony and corresponding report because

she contends that it does not meet the requirements of Rule 26(a)(2)(B) of the Federal Rules

of Civil Procedure. Rule 26(a)(2)(B) provides:

       (B) Witnesses Who Must Provide a Written Report. Unless otherwise stipulated
       or ordered by the court, this disclosure must be accompanied by a written
       report—prepared and signed by the witness—if the witness is one retained or
       specially employed to provide expert testimony in the case or one whose duties
       as the party's employee regularly involve giving expert testimony. The report
       must contain:
              (i) a complete statement of all opinions the witness will express and the
              basis and reasons for them;
              (ii) the facts or data considered by the witness in forming them;
              (iii) any exhibits that will be used to summarize or support them;

                                             -2-
Case: 5:19-cv-00064-DCR-EBA Doc #: 322 Filed: 07/29/20 Page: 3 of 8 - Page ID#:
                                   15085



               (iv) the witness’s qualifications, including a list of all publications
               authored in the previous 10 years;
               (v) a list of all other cases in which, during the previous 4 years, the
               witness testified as an expert at trial or by deposition; and
               (vi) a statement of the compensation to be paid for the study and
               testimony in the case.

       The Sixth Circuit has explained that expert reports “must include ‘how’ and ‘why’ the

expert reached a particular result, not merely the expert’s conclusory opinions.”            R.C.

Olmstead, Inc. v. CU Interface, LLC, 606 F.3d 262, 271 (6th Cir. 2010) (internal citations and

quotations omitted). Pursuant to Rule 37(c)(1) of the Federal Rules of Civil Procedure, “[i]f a

party fails to provide information or identify a witness as required by Rule 26(a) or (e), the

party is not allowed to use that information or witness to supply evidence at a motion, at a

hearing, or at a trial, unless the failure was substantially justified or is harmless.”

       Johnson contends that Holy’s report lacks the basis and reasons for her opinion.

[Record No. 272] She asserts that the report does not include a complete statement of all

opinions and the bases and reasons for them. The defendants counter that Holy does not need

to define or analyze standard of care issues, but just offer an alternate opinion.

       Holy’s expert report lists her experience as a nurse in long-term care facilities, includes

bulleted lists of documents that she reviewed in forming her opinion, and a summary of the

case. Finally, her opinion summary states,

       [i]n conclusion, the staff at Brookdale Richmond Place intervened providing
       appropriate care to meet Carrie Johnson’s medical and nursing needs. The
       nursing staff monitored her clinical condition notifying the physician when
       warranted. Nursing interventions were implemented appropriately and timely
       according to physician orders and care plans. It is my opinion that the staff at
       Richmond Place complied with the applicable standard of care and acted
       reasonably and prudently in the care Carrie Johnson. Although documentation
       of Ms. Johnson’s surgical wound could have been better, I do not believe this
       had any impact on Ms. Johnson’s outcome. Further, I am in agreement with Dr.

                                                -3-
Case: 5:19-cv-00064-DCR-EBA Doc #: 322 Filed: 07/29/20 Page: 4 of 8 - Page ID#:
                                   15086



       John Bowblis’ report and conclusions that Richmond Place was not understaffed
       during Ms. Johnson’s residency.

[Record No. 231-6]

       The defendants argue about the burden of proof in a medical negligence case, instead

of directly discussing the “how” and “why” of Holy’s opinion. They rely on an opinion from

the United States Court of Appeals for the First Circuit in which that court explained that the

“[d]efendant need not prove another cause, he only has to convince the trier of fact that the

alleged negligence was not the legal cause of the injury. In proving such a case, a defendant

may produce other ‘possible’ causes of the plaintiff’s injury.’” Wilder v. Eberhart, 977 F.2d

673, 675-77 (1st Cir. 1992). The court explained that the defendant could express alternative

causes, and the alternative causes did not need to be expressed in terms of certainty or “more

probably than not” because that “would unduly tie a defendant’s hands in rebutting a plaintiff’s

case where . . . plaintiff’s expert testifies that no other cause could have caused plaintiff’s

injury.” Id. at 676.

       A sister district court in this Commonwealth has agreed with the defendants that experts

for the defense need not offer medical opinions within a reasonable degree of medical certainty

because defendants only need “to discredit or rebut the plaintiff’s evidence to ‘convince the

trier of fact that the alleged negligence was not the legal cause of the injury.’” Shadrick v.

Southern Health Partners, Inc., 2016 U.S. Dist. LEXIS 118431, at *29-30 (W.D. Ky. Aug. 31,

2016) (citing Hudson v. CSX Transp., Inc., 2009 Ky. App. Unpub. LEXIS 1021, *4 n. 3 (Ky.

Ct. App. 2009)); see also Walker v. United Healthcare of Hardin, Inc., No. 3:07CV-00067-

JHM, 2010 U.S. Dist. LEXIS 79749, at *25-26 (W.D. Ky. Aug. 6, 2010). The court properly




                                             -4-
Case: 5:19-cv-00064-DCR-EBA Doc #: 322 Filed: 07/29/20 Page: 5 of 8 - Page ID#:
                                   15087



noted that the plaintiff in a negligence action bears the burden of establishing causation.

Shadrick, 2016 U.S. Dist. LEXIS 118431, at *29.

       However, there is no explanation for “how” and “why” Holy concluded that BLC

Lexington was not understaffed at the time of Johnson’s residency, nor does her report explain

“how” she concluded the nurses provided an adequate standard of care, even if she is not

required to define the standard of care. See Vaughn v. Konecranes, Inc., 642 F. App’x 568,

577 (6th Cir. 2016) (explaining that the expert was qualified and properly listed the documents

he reviewed in reaching his decision but the district court properly excluded his testimony

because he did not explain how his experience led him to his conclusion).

       Similar to Foncannon v. Southeastern Emergency Physicians, LLC, where this Court

concluded that the expert did not comply with Rule 26 because the expert failed to describe

the facts or data considered in forming his opinion that the staff was negligent, Holy has failed

to describe what facts and data she considered in forming her opinion or how she reached her

conclusion. No. 6: 16-039-DCR, 2017 U.S. Dist. LEXIS 5756, at *4-5 (E.D. Ky. Jan. 12,

2017); see also Devereux v. Knox Cty., Tenn., No. 3:17-CV-197-JRG-HBG, 2019 U.S. Dist.

LEXIS 156120 (E.D. Tenn. June 17, 2017). Simply put, Holy’s report includes no supportive

reasoning for how she formulated her opinions.

       ii.    L. Edward Roberts, Jr.

       Likewise, Johnson seeks to exclude the testimony and report of Dr. L. Edward Roberts,

Jr., because the opinions he seeks to offer do not comply with Rule 26(a)(2)(B). [Record No.

273] She again argues that Roberts’ report does not include “how” and “why” he reached his

conclusions. And again, the defendants argue in response that, because this is a medical

negligence case, the plaintiff bears the burden of proof.
                                              -5-
Case: 5:19-cv-00064-DCR-EBA Doc #: 322 Filed: 07/29/20 Page: 6 of 8 - Page ID#:
                                   15088



       Roberts’ expert report relies heavily on Johnson’s medical records and connects them

to his opinion regarding why he does not believe that her mobility issues were caused by the

wound dehiscence. [Record No. 231-2] “‘[A]n expert opinion must ‘set forth facts’ and, in

doing so, outline a line of reasoning arising from a logical foundation.’” R.C. Olmstead, 606

F.3d at 271 (quoting Brainard v. Am. Skandia Life Assur. Corp., 432 F.3d 655, 657 (6th Cir.

2005)). Roberts’ expert report outlines the medical records and treatment history he relied

upon in reaching his conclusion. Further, it is logically sequenced to reach his conclusion.

See Elam v. Menzies, No. 6: 07-253-DCR, 2010 U.S. Dist. LEXIS 30520, *7-10 (E.D. Ky.

Mar. 30, 2010) (concluding that the doctor’s expert report contained a sufficient basis and

reasons because he detailed the medical records reviewed and literature relied upon in forming

his opinion before concluding that the plaintiff was misdiagnosed). Roberts extensively

outlines Johnson’s medical history and links it to his final conclusion that her mobility issues

and paraplegia were not caused by the infection and dehiscence.

       iii.   Cause of Infection

       Johnson also seeks to keep the defendants from presenting evidence regarding the cause

of Johnson’s dehiscence and infection. [Record No. 270] She contends that the poor nursing

care she received at BLC Lexington caused her surgical back wound to become infected with

her own feces.

       Johnson argues that Holy and Roberts did not opine regarding the cause of her infection

and dehiscence. Additionally, she asserts that Holy is not qualified to testify on the cause of

her infection because she is a nurse. As stated above, Holy’s testimony will be excluded

because it does not include a proper basis and reasons under Rule 26. However, Dr. Roberts’

report is properly supported under Rule 26. But Johnson argues that Roberts did not opine on
                                             -6-
Case: 5:19-cv-00064-DCR-EBA Doc #: 322 Filed: 07/29/20 Page: 7 of 8 - Page ID#:
                                   15089



the cause of her infection. Thus, she contends that any opinions he has offered on the subject

are not given to a reasonable degree of medical probability.

       Roberts’ report details Johnson’s medical history leading to her back surgery. He noted

that Johnson’s physician explained that the surgery “carried high risks of post-op infection

because of her morbid obesity and immobility.” [Record No. 231-2, p. 2] His report also

noted that there were no specific wound care instructions from Saint Joseph Hospital and no

specific wound care plan in BLC Lexington’s records. [Id. at pp. 2-3] Further, Dr. Roberts

explained that there were inconsistencies in the report from BLC Lexington, including the

description of the surgical wound. [Id. at p. 3] His report describes Johnson’s wound

becoming infected and Johnson being transferred to Saint Joseph Hospital for wound care.

[Id.] He further noted that Johnson’s records indicated the dehiscence was “superficial” and

no “overt abscess collection” was found. According to Dr. Roberts, “[i]t is no surprise that

Mrs. Johnson had wound dehiscence. She was not able to care for herself and required two

people for simple bed mobility (Brookdale 371). With her morbid obesity and the need for

two people to move her from side to side, extra traction and stress was, no doubt, placed on

this fresh wound.” [Id.] He concludes that the superficial wound and infection were unrelated

to Johnson’s paraplegia and poor mobility.

       While Dr. Roberts notes that Johnson was high risk for infection post-op, he never

actually opines on the cause of her infection. Instead, the bulk of his report supports the

conclusion that dehiscence and infection did not cause her mobility issues. The Court agrees

with the plaintiff that Roberts’ report does not include an opinion on the cause of Johnson’s

infection and dehiscence. However, this does not mean that Roberts may not opine at trial on

other disclosed opinions that comply with Rule 702. Johnson, 2017 U.S. Dist. LEXIS 230797
                                             -7-
Case: 5:19-cv-00064-DCR-EBA Doc #: 322 Filed: 07/29/20 Page: 8 of 8 - Page ID#:
                                   15090



(explaining that even though the expert may not be able to testify to causation he could testify

to other opinions that are properly disclosed).

                                              III.

       Based on the foregoing analysis and discussion, it is hereby

       ORDERED as follows:

       1.     Plaintiff Carrie Johnson’s motion to exclude expert testimony and the report of

Shannon Holy MSN, BSN, RN, LNCC [Record No. 272] is GRANTED.

       2.     Plaintiff Johnson’s motion to exclude the expert testimony and report of L.

Edward Roberts Jr., MD [Record No. 273] is DENIED.

       3.     Plaintiff Johnson’s motion in limine to exclude the defendants from presenting

evidence on the cause of Johnson’s dehiscence and infection [Record No. 270] is GRANTED.

       Dated: July 29, 2020.




                                              -8-
